United States Court of Appeals
                     For the First Circuit


No. 01-2059

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        JOHN WAYNE MYERS,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on June 25, 2002 is
corrected as follows:

     On page 5, lines 7 and 8, delete ", argued them staunchly,"
     On page 5, line 12, substitute "suggestion" for
"government's ardent request"